Mr. Justice Wolverton,
after stating the facts, delivered the opinion of the court.
The errors relied upon for reversal are four in number : (1) The admission of evidence having a tendency to establish pi’ior and contemporaneous agreements between the parties to.the action; (2) the overruling of the appellant’s motion for an instruction to the jury to return a *394verdict for him ; (3) the overruling of his motion for a new trial; and (4) the overruling of his motion for judgment in his favor notwithstanding the verdict.
1. In the course of the trial much testimony was offered by the plaintiff, and admitted over objection, detailing circumstances and transactions leading up to the execution of the bond, from which it was elicited that, upon demand therefor, West deposited some county scrip with plaintiff under an agreement that the same should be held as security against liability, but subsequently took it up and substituted the bond. The objection to this testimony now insisted upon is that it details the conversations and negotiations had’ leading up to the giving of the undertaking, and consequently tends to establish previous and contemporaneous understandings and agreements other than the undertaking upon which recovery is sought. The manner of inquiry, however, was but a natural outgrowth of the issues tendered. There was a denial that plaintiff required indemnity, and of all the alleged transactions leading up to and even of the giving of the undertaking itself and its conditions, so that it became essential to establish all these matters by proof'; and, while the testimony produced may have had a tendency to show that prior and contemporaneous agreements had been arrived at, they were all by way of inducement, and terminated in the obligation sued upon. A circumstance relied upon in reinforcement of the objeption is that near the close of the trial, and while the testimony was being taken, the plaintiff’s counsel made a statement to the effect that they were not relying on the bond at all, and only sought to introduce its contents for the purpose of proving the contract between plaintiff and West. Counsel, however, explains the language as in-*' tended to convey the idea of a waiver of the bond in so *395far as it concerned the sureties only. It may be recalled, in this connection, that the action at a former trial had been dismissed as to the sureties, and the pleadings somewhat remodeled. Furthermore, the bond had been lost, and the plaintiff was seeking to prove its contents, so that counsel’s explanation is in accord with their apparent theory of the case as it stood at that stage of the controversy. In this view there would seem to have been no waiver of the bond as the foundation of the action against West by the language employed. We do not think, therefore, the objection is well taken.
The motion by which it was sought to have the court instruct the jury to find a verdict for the defendant; is based upon the circumstance that one of plaintiff’s witnesses testified that the property sold under the execution was upon the west half of the southeast quarter of section 14, instead of upon the west half of the northwest quarter, where the property was located upon which the defendant directed the plaintiff to levy. There was ample evidence in the record, however, from which the jury could conclude that the property levied upon and sold was the same that the defendant directed to be seized for the satisfaction of the execution, and the jury having passed upon the matter precludes further inquiry.
2. The third assignment involves a motion to set aside the verdict and for a new trial. The propriety of granting such a motion rests within the sound discretion of the trial court, and its judgment with reference thereto is not reviewable here. This has been held so often that it is only necessary now to state the rule without further elaboration.
The motion for judgment notwithstanding the verdict must necessarily be based upon the pleadings. All that is urged in that connection is that the complaint does not *396state a cause upon the oral contract. It is sufficient, however, counting upon the bond or undertaking, to support the judgment, and the motion is therefore without merit.
Affirmed.